DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2021 has been entered.
 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 8 and 14, the recited meets a first threshold and does not meet the first threshold, are indefinite.  One of ordinary skill in the art would not have known the metes 
Claims 2-7, 9-13, 15-20 are rejected based on dependency from claims 1, 8 and 14.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4, 8, 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US9304889) and Sakaguchi et al. (US20150234860), and further in view of Wysocki (US 20190045028)
As per claim 1. A method for use in a storage system, the method comprising: receiving an I/O request at an R-node (Chen: “Reference is now made to FIG. 2, which is a … generating a C-node command based on the I/O request (Chen: column 8, lines 31-41; Figure 2; column 11, line 61 – column 12, line2); transmitting the C-node command and the I/O request to a C-node (Chen: column 8, lines 31-41; Figure 2; column 11, line 61 – column 12, line2); … from the C-node to the R-node (Chen: Figure 2).  
Chen does not teach however, Sakaguchi teaches generating a deadline for the I/O request (Sakaguchi: paragraph 0052); … calculating, …, a first remaining time based on the deadline (Sakaguchi: paragraph 0096; Figure 8); detecting, …, whether the first remaining time meets a first threshold (Sakaguchi: paragraph 0096; Figure 8); when the first remaining time meets the first threshold, executing the I/O request and transmitting, …, a synchronous replication request that is associated with the … command (Sakaguchi: paragraphs 0095-96; Figure 8); and when the first remaining time does not meet the first threshold, causing the storage system to stop performing synchronous replication and executing the … command (Sakaguchi: paragraphs 0095-96; Figure 8, S811 and S813).
Chen and Sakaguchi are analogous art because they are form the same field of memory control and data processing.
generating a deadline for the I/O request; … calculating, …, a first remaining time based on the deadline; detecting, …, whether the first remaining time meets a first threshold; when the first remaining time meets the first threshold, executing the I/O request and transmitting, …, a synchronous replication request that is associated with the … command; and when the first remaining time does not meet the first threshold, causing the storage system to stop performing synchronous replication and executing the … command as taught by Sakaguchi since doing so would provide the benefits of [Sakaguchi: “In order to solve the above-described problem, a backup system according to an aspect of the present invention includes: a first storage apparatus that is configured to be coupled to a host computer and to have a first data volume; and a second storage apparatus that is configured to have a second data volume. The first storage apparatus is configured to store mode information representing a mode of a backup copy from the first data volume to the second data volume, copy write data from the first data volume to the second data volume in synchronous with a write request when the mode information represents a synchronous mode, and generate journal data based on the write data when the mode information represents an asynchronous mode. The second storage apparatus is configured to store the mode information, receive the write data from the first storage apparatus and write the data in the first data volume when the mode information represents the synchronous mode, and acquire the journal data from the first storage apparatus in asynchronous with the write request and reflect the journal data on the second data volume when the mode information represents the asynchronous mode. The second storage apparatus is configured to acquire 

Chen in view of Sakaguchi does not disclose, but Wysocki discloses
	for the I/O request, the first remaining time being a duration of a time period starting at a current time instant and ending at the deadline for the I/O request, the first remaining time being calculated after the C-node command is executed, the C-node command being executed as part of fulfilling the I/O request (e.g.,  an actual time to deadline measure for the I/O request in real-time. The actual time to deadline is relative to the synchronized clocks of each device in the I/O path… a remaining time on the I/O path based on the latencies (e.g., given an ideal situation) associated with the incomplete stages of the I/O path, 0039 Fig. 4;   I/O scheduler, evaluates the QoS information to determine timing characteristics, such as an actual time remaining to meet a QoS requirement, remaining time on each path to process the I/O request given ideal conditions, and a progress indicator (e.g., what stages in the I/O path have completed processing the request)., 0018); 


As per claim 4. Chen teaches the R-node (Chen: column 8, lines 31-41).
Chen does not teach receiving the synchronous replication request at the …; calculating, …, a second remaining time based on the deadline; detecting, …, whether the second remaining time meets a second threshold; when the second remaining time does not meet the second threshold, causing the storage system to stop performing synchronous replication; when the second remaining time meets the second threshold, forwarding the synchronous replication request to a target system;  however, Sakaguchi teaches receiving the synchronous replication request at the … (Sakaguchi: abstract, paragraphs 0007 and 0096); calculating, …, a second remaining time based on the deadline (Sakaguchi: paragraph 0096); detecting, …, whether the second remaining time meets a second threshold (Sakaguchi: paragraph 0096; Figure 8; paragraphs 0089-95); when the second remaining time does not meet the second threshold, causing the storage system to stop performing synchronous replication (Sakaguchi: paragraphs 0095-96; Figure 8; paragraphs 0089-95); when the second remaining time meets the second threshold, forwarding the synchronous replication request to a target system (Sakaguchi: paragraphs 0095-96; Figure 8).

As per claim 8.  The rationale in the rejection of claim 1 is herein incorporated.

Chen in view of Sakaguchi does not disclose, but Wysocki discloses
	for the I/O request, calculating a first remaining time … being a duration of a time period starting at a current time instant and ending at the deadline for the I/O request, wherein the first remaining time being calculated after the C-node command is executed, the C-node command being executed as part of fulfilling the I/O request (e.g.,  an actual time to deadline measure for the I/O request in real-time. The actual time to deadline is relative to the synchronized clocks of each device in the I/O path… a remaining time on the I/O path based on the latencies (e.g., given an ideal situation) associated with the incomplete stages of the I/O path, 0039 Fig. 4;   I/O scheduler, evaluates the QoS information to determine timing characteristics, such as an actual time remaining to meet a QoS requirement, remaining time on each path to process the I/O request given ideal conditions, and a progress indicator (e.g., what stages in the I/O path have completed processing the request)., 0018); 
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the distribute workload over multiple C and D Modules of Chen and the threshold value and response times for synchronous mode to allow or terminate processing of Sakaguchi, with Wysocki, providing the benefit of allows the I/O scheduler to dynamically prioritize the I/O request based on such QoS information included with the packet. As a result, including QoS information into an I/O request packet removes the need for assigning an I/O class to a given priority level, thus ensuring that each component in the I/O 

As per claim 11. The rationale in the rejection of claim 4 is herein incorporated.
As per claim 14.  The rationale in the rejection of claim 1 is herein incorporated.
Chen in view of Sakaguchi does not disclose, but Wysocki discloses
	for the I/O request, the first remaining time being a duration of a time period starting at a current time instant and ending at the deadline for the I/O request, the first remaining time being calculated after the C-node command is executed, the C-node command being executed as part of fulfilling the I/O request (e.g.,  an actual time to deadline measure for the I/O request in real-time. The actual time to deadline is relative to the synchronized clocks of each device in the I/O path… a remaining time on the I/O path based on the latencies (e.g., given an ideal situation) associated with the incomplete stages of the I/O path, 0039 Fig. 4;   I/O scheduler, evaluates the QoS information to determine timing characteristics, such as an actual time remaining to meet a QoS requirement, remaining time on each path to process the I/O request given ideal conditions, and a progress indicator (e.g., what stages in the I/O path have completed processing the request)., 0018); 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the distribute workload over multiple C and D Modules of Chen and the threshold value and response times for synchronous mode to allow or terminate processing of Sakaguchi, with Wysocki, providing the benefit of allows the I/O scheduler to dynamically prioritize the I/O request based on such QoS information included with the packet. 

As per claim 17. The rationale in the rejection of claim 4 is herein incorporated.

Claims 2, 5, 9, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US9304889) and Sakaguchi et al. (US20150234860)  and Wysocki (cited above) as applied to claims 1, 8, and 14 above, and further in view of Ruhovets et al. (US20040193821)
As per claim 2. Chen teaches the C-node (Chen: column 8, lines 26-41).
Chen in view of Sakaguchi and Wysocki does not teach however, Ruhovets teaches wherein transmitting the … command and the deadline to the … includes embedding the deadline in the … command to produce a tagged … command and transmitting the tagged … command to the …. (Ruhovets: “Another feature of each point-to-point link 106, according to some embodiments, is that a clock is embedded within a stream of information bits communicated over the link 106. This provides a self-clocking feature. Self-clocking is achieved by using transitions within the information stream (transitions of successive bits in the stream between “0” and “1”) as indications of clock edges. This is contrasted to providing a separate clock signal from the memory controller 104 to the memory modules 110. Thus, “embedding” a clock within a data or command information stream refers to using transitions of data or command bits (information bits) to define clock edges” (paragraph 0016); paragraph 0020).

Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Chen and Sakaguchi to include wherein transmitting the … command and the deadline to the … includes embedding the deadline in the … command to produce a tagged … command and transmitting the tagged … command to the …. as taught by Ruhovets since doing so would provide the benefits of [Ruhovets: “Another benefit offered by the memory subsystem 108 according to some embodiments is that, by embedding a clock within each information stream, rather than using a separate clock, re-synchronization of received data or command bits within the memory module 110 to an internal clock of the memory module is not needed. Re-synchronizing information bits to an internal clock adds extra synchronization latency on each retransmit, which reduces the speed of transmission over the links 106A-106D. With the memory subsystem 108 according to some embodiments, the only added latency for retransmit is the propagation delay through the receive and transmit buffers of each memory module and any logic in between” (paragraph 0020)]. 
Therefore, it would have been obvious to combine Chen, Sakaguchi, and Wysocki and Ruhovets for the benefit of creating the method as specified in claim 2.
As per claim 5. Chen teaches C-node to the R-node (Chen: Figure 2; column 8, lines 26-41).
Sakaguchi teaches synchronous replication request (Sakaguchi: paragraphs 0095-96).
Chen in view of Sakaguchi does not teach further comprising embedding the deadline into the … request before the … request is transmitted from the …; however, Ruhovets further comprising embedding the deadline into the … request before the … request is transmitted from the … (Ruhovets: paragraphs 0016 and 0020).
As per claim 9. The rationale in the rejection of claim 2 is herein incorporated.
As per claim 12. The rationale in the rejection of claim 5 is herein incorporated.
As per claim 15. The rationale in the rejection of claim 2 is herein incorporated.
As per claim 18. The rationale in the rejection of claim 5 is herein incorporated.

7.	 Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 103 as being unpatentable over Chen et al (US9304889) and Sakaguchi et al. (US20150234860) and Wysocki (cited above) as applied to claims 1, 8, and 14 above, and further in view of Coatney et al. (US20140047263).

As per claim 3. Chen teaches C-nodes (Chen: column 8, lines 26-41).
Chen in view of Sakaguchi and Wysocki does not teach; however, Coatney teaches wherein causing the storage system to stop performing synchronous replication includes transmitting a signal, which, when received by a management system, causes the management system to instruct a plurality of … in the storage system to stop performing synchronous replication (Coatney: “In some cases, the mirroring steps of method 1000 illustrated in FIG. 11A-C will occur in a synchronous manner. In this case, the mirroring of the NVLog of node A to nodes C and D will occur simultaneously such that the copies of the NVLogs at the other nodes are always identical. In addition, the mirroring processes may be an atomic process. In this case, the mirroring operation(s) will not be deemed complete until each of the mirroring steps is confirmed to have completed successfully. If one of 
Chen, Sakaguchi, and Wysocki and Coatney are analogous art because they are form the same field of memory control and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Chen and Sakaguchi and Wysocki to include wherein causing the storage system to stop performing synchronous replication includes transmitting a signal, which, when received by a management system, causes the management system to instruct a plurality of … in the storage system to stop performing synchronous replication as taught by Coatney since doing so would provide the benefits of [Coatney: “In prior art solutions, if a failure occurred in a storage system or in a storage cluster in between consistency points (i.e., prior to the data in the data cache being written out to disk), then although the clustered storage environment provides for failover to another node or cluster, the recovery process at the failover storage system will still be asynchronous because the failover node does not have access to the cache data associated with the node that failed. That is, the data that is stored in the data cache system of the failed node will be lost or temporarily unavailable to client systems” (paragraph 0006)]. 

As per claim 10. The rationale in the rejection of claim 3 is herein incorporated. 

As per claim 16. The rationale in the rejection of claim 3 is herein incorporated.

8.	Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 103 as being unpatentable over Chen et al (US9304889) and Sakaguchi et al. (US20150234860) and Wysocki (cited above) as applied to claims 1, 8, and 14 above, and further in view of Kucherov et al. (US20190294334).

As per claim 6. Chen in view of Sakaguchi and Wysocki does not teach however, Kucherov teaches wherein the storage system includes a content-addressable storage system (Kucherov: “FIG. 1 shows an information processing system 100 configured in accordance with an illustrative embodiment. The information processing system 100 comprises a computer system 101 that includes compute nodes 102-1, 102-2, . . . 102-N. The compute nodes 102 communicate over a network 104 with a content addressable storage system 105. The computer system 101 is assumed to comprise an enterprise computer system or other arrangement of multiple compute nodes associated with respective users” (paragraph 0019); Figure 1, content addressable storage system 105; paragraph 0036).
Chen, Sakaguchi, and Ennis and Kucherov are analogous art because they are form the same field of memory control and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Chen and Sakaguchi and Wysocki to include wherein the storage system includes a content-addressable storage system as taught by Kucherov since doing so would provide the benefits of [Kucherov: “The storage system in some embodiments comprises a content addressable storage system implemented utilizing non-volatile memory storage devices, such as flash-based storage devices. For example, the storage devices of the storage system in such embodiments can be 

As per claim 13. The rationale in the rejection of claim 6 is herein incorporated.

As per claim 19.  The rationale in the rejection of claim 6 is herein incorporated.

9.	Claims 7 and 20 are rejected under 35 U.S.C. 103 103 as being unpatentable over Chen et al (US9304889) and Sakaguchi et al. (US20150234860) and Wysocki (cited above) as applied to claims 1, 8, and 14 above, and further in view of Martin et al. (US9626116).

As per claim 7. Chen teaches the R-node (Chen: Figure 2; column 8, lines 26-41).
Sakaguchi teaches wherein the R-node is part of a source system, and …, the method further comprising: detecting a round trip time (RTT) of a network that is used at least in part to connect the source system to the target system (Sakaguchi: paragraphs 0052 and 0083); calculating, by a node in the target system, a deadline-on-target based on the deadline and the RTT (Sakaguchi: paragraphs 0052 and 0083); calculating a third remaining time based on the deadline-on-target (Sakaguchi: paragraph 0096; Figure 8, paragraphs 0089-95); detecting, by the node in the target system, whether the third remaining time meets a third threshold (Sakaguchi: paragraph 0096; Figure 8, paragraphs 0089-95); when the third remaining time meets the third threshold, executing the synchronous replication request (Sakaguchi: paragraph 0095-96; Figure 8); and when the third remaining time does not meet the third threshold, declining the synchronous replication request (Sakaguchi: paragraph 0095-96; Figure 8, S811 and S813).  
Chen in view of Sakaguchi and Wysocki does not teach Martin teaches the synchronous replication request is forwarded to the target system together with the deadline (Martin: column 1 line 55 – column 3, line 28).
Chen, Sakaguchi, and Wysocki and Martin are analogous art because they are form the same field of memory control and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Chen and Sakaguchi and Ennis to include the synchronous replication request is forwarded to the target system together with the deadline as taught by Martin since doing so would provide the benefits of [Martin: “The I/O workload information may be associated with an expiration time indicating how long the I/O workload information is used on the second data storage system by a data storage optimizer that determines data storage optimizations. The method may include periodically sending I/O workload information regarding I/Os, that are received at the second data storage system and directed to the first logical device, from the second data storage system to the first data storage system over a connection used to transfer data for synchronous replication. The I/O workload information may be associated with an expiration time indicating how long the I/O workload information is used on the first data storage system by a data storage optimizer that determines data storage optimizations” (column 3, lines 14-28)]. 

As per claim 20. The rationale in the rejection of claim 7 is herein incorporated.

Response to Arguments
Applicant's arguments filed 10/8/2021 have been fully considered but they are not persuasive. 

For claims 1, 8 and 14, Applicant’s argue that the cited references do not disclose that amended limitations related to for the I/O request, the first remaining time being a duration of a time period starting at a current time instant and ending at the deadline for the I/O request, the first remaining time being calculated after the C-node command is executed, the C-node command being executed as part of fulfilling the I/O request.

In this Office action,Wysocki in combination with Chen in view of Sakaguchi renders these limitations as obvious  (e.g., Wysocki disclose an actual time to deadline measure for the I/O request in real-time. The actual time to deadline is relative to the synchronized clocks of each device in the I/O path… a remaining time on the I/O path based on the latencies (e.g., given an ideal situation) associated with the incomplete stages of the I/O path, 0039 Fig. 4;   I/O scheduler, evaluates the QoS information to determine timing characteristics, such as an actual time remaining to meet a QoS requirement, remaining time on each path to process the I/O request given ideal conditions, and a progress indicator (e.g., what stages in the I/O path have completed processing the request)., 0018).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the distribute workload over multiple C and D Modules of Chen and the threshold value and response times for synchronous mode to allow or terminate processing of Sakaguchi, with Wysocki, providing the benefit of allows the I/O scheduler to dynamically prioritize the I/O request based on such QoS information included with the packet. 

	Applicant’s arguments for Claims 2-7, 9-13, 15-2020 are based on dependency from claims 1, 8 and 14, which are addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/GAUTAM SAIN/Primary Examiner, Art Unit 2135